STRUCKMEYER, Vice Chief Justice,
dissenting:
I am unable to agree with the majority in their resolution of this case. The facts are uncomplicated; the legal consequences elementary.
Appellee, Joe Jacobson, was appointed as City Magistrate for the City of Tucson by Resolution No. 9496 of the City Council on April 28, 1975. The resolution provided:
“BE IT RESOLVED * * * [t]hat Joe Jacobson be and he hereby is, appointed a City Magistrate of the City of Tucson, Arizona, for the term commencing April 29, 1975 to and including April 28, 1977 * *
That the resolution was a present appointment, a complete and final enactment as of the time of its passage, April 28, 1975, cannot be doubted. While the operative date of the resolution was postponed for 30 days because it was not enacted as an emergency measure, the legal effect so far as Jacobson was concerned is that the commencement of his duties and responsibilities was postponed for 30 days until May 28, 1975.
One week later, on May 5, 1975, the City Council by a 4 to 3 vote purported to rescind Resolution 9496 by the adoption of its Resolution 9502. At the same meeting, following the passage of Resolution 9502, the Council by the same vote adopted Resolution 9503 appointing a person other than Jacobson as City Magistrate. Thereafter, on May 19, a motion was made to reconsider Resolution 9502. This motion passed and Resolution 9502 was then re-adopted by a vote of 6 to 1 with an emergency clause.
The principle controlling here was early stated by Chief Justice Marshall in Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803):
“Some point of time must be taken when the power of the executive over an officer, not removeable at his will, must cease. That point of time must be when the constitutional power of appointment has been exercised. And this power has been exercised when, the last act, required from the person possessing the power, has been performed.” 5 U.S. at 157.
From Marbury v. Madison, extending through a long line of cases, the rule has been fixed that if a complete vote has been taken which results in the giving of the . necessary majority or plurality to one of the candidates, a public body cannot rescind its vote or reconsider its action and select another person except in the manner lawfully permitted for removal.
In Ekonomon v. Town of Milford, 21 Conn.Sup. 123, 145 A.2d 381 (1958), for example, eleven members of the town council *539voted the nomination and election of certain persons to membership on its urban redevelopment agency. The council had proceeded to other business when four councilmen who had not been present during the voting arrived at the meeting and asked to be allowed to vote on the membership of the agency. All fifteen members of the council voted to suspend the rules to permit the four members to vote and to add their votes to the previously announced totals, with the result that one person of those originally elected to membership was replaced by another person. The Connecticut court held:
“This court is of the opinion that the election or appointment in this case was made when the result of the first ballot was ascertained and declared. Nothing more was required of the council to complete it. Its will had been expressed in a parliamentary and legal manner, had been duly declared, and had become a matter of record. Nothing further was required by law. Mr. Chase’s right to the office vested at once, and he might without further ceremony accept and qualify. Hall v. Inhabitants of Holden, 116 Mass. 172, 176; Montefiore Cemetery Co. v. Board of Com’rs of City of Newark, 130 A. 730, 3 N.J.Misc. 1100, 1101; Marbury v. Madison, 1 Cranch 137, 5 U.S. 137, 2 L.Ed. 60.
* * * * 4c *
* * * An appointment is complete when the last act required of the appointing power has been performed. This appointment is evidenced by an open, unequivocal act which, being the last act required from the person or body making it, necessarily excludes the idea of its being, so far as respects the appointment, an inchoate and incomplete transaction. Some point of time must be taken when the power of the appointive power over an officer, not removable at will, must cease. That point of time must be when the constitutional power of appointment has been exercised. And this power has been exercised when the last act required from the person or body possessing the power has been performed. Marbury v. Madison, supra.” 145 A.2d at 383-384.
An appointment is complete when the resolution providing for the appointment is finally passed. 3 McQuillin, Municipal Corporations 392. That Jacobson could not enter into the performance of the duties of the office until May 28th because the operative date was postponed for the want of an emergency clause is of no moment. The appointment was final on April 28th and there was no power in the City Council to rescind the appointment. See Mansfield v. O’Brien, 271 Mass. 515, 171 N.E. 487 (1930); Morris v. Cashmore, 253 App.Div. 657, 3 N.Y.S.2d 624 (1938); State v. Miller, 62 Ohio St. 436, 57 N.E. 227, 78 Am.St.Rep. 732 (1900); State v. Tyrrell, 158 Wis. 425, 149 N.W. 280 (1914). And see also “Reconsideration of appointment or confirmation of appointment to office”, 89 A.L.R. 132 and authorities cited from 24 states that the appointment is final when the last act of the appointing body has been performed.
Appellants argue that a Tucson city magistrate may be removed from office without cause, and this is true. By Chapter 5, § 4.1 of the Tucson City Charter, the city post auditor, city attorney, city clerk and city magistrate hold their offices for two years unless removed by a vote of two-thirds of the Council “voting affirmatively therefor.” From this, appellants further argue that Resolution 9502 as passed and adopted on May 19, 1975 with the emergency clause making it effective immediately was an exercise of the authority provided in the City Charter to remove a magistrate.
Such argument is obviously specious. Resolution 9502 was to rescind Resolution 9496. There is. not the slightest suggestion in Resolution 9502 that it purported to remove an existing city magistrate. It does not follow that the members of the City Council who voted to rescind the resolution .of appointment, No. 9496, would for the same reason vote to remove or dismiss Jacobson as a city magistrate. In any event, they did not.
*540For the foregoing reasons, the judgment of the Superior Court of Pima County, should be affirmed.